Solver Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 	Authorization for this examiner’s amendment was given in an interview with Leonidas Boutsikaris on 01/14/2020.
The application has been amended as follows:
Claims 9 and 15 are canceled. 
	--Claim 1. (Currently Amended)  A nozzle device for an additive manufacturing apparatus, comprising:
three or more rail members each including a plurality of distinct rails parallel with each other;
three or more slider members connected to the three or more rail members to be movable along the three or more rails members, respectively;
three or more slider members, and movably and rotatably supported in the three or more rail members through the three or more slider members, respectively;
a nozzle portion rotatably connected to the three or more arm members to inject a material and emit an energy beam; and
a drive mechanism including at least five actuators that set one of a relative position and a relative angle between each of combinations of two mutually connected elements among the rail members, the slider members, the arm members, and the nozzle portion, wherein
the plurality of rails is rotatably provided around a rotation axis extending along each of the three or more rail members, such that
the at least one of the arm members is provided with a passage for the material to be deposited on a platform, and
the at least one of the arm members is provided with a transmission path for the energy beam emitted towards an object positioned on the platform.

--Claim 2. (Currently Amended)  The nozzle device according to claim 1, wherein one of the least five actuators of the drive mechanism three or more rail members and the three or more slider members.

--Claim 3. (Currently Amended)  The nozzle device according to claim 1, wherein one of the least five actuators of the drive mechanism three or more rail members and the three or more arm members.

Reason for allowance  
   	The following is an examiner’s statement of reasons for allowance: as for claim 1, the closest prior art, Inuzuka et al (JP 2000-254880) in views of Nonaka (JP 2002-018967) and Kurata et al (JP 11-114751), discloses nozzle device for an additive manufacturing apparatus, that includes three or more rail members each including a plurality of distinct rails parallel with each other; three or more slider members connected to the rail members to be movable along the rails, respectively; three or more arm members connected to the slider members, and movably and rotatably supported in the rail members through the slider members, respectively; a nozzle portion rotatably connected to the three or more arm members to inject a material and emit an energy beam; and a drive mechanism including at least five actuators that set one of a relative position and a relative angle between each of combinations of two mutually connected elements among the rail members, the slider members, the arm members, and the nozzle portion.  However, based on the amendments to claim 1,  the prior art, Inuzuka et al (JP 2000-254880) in views of Nonaka (JP 2002-018967) and Kurata et al (JP 11-114751), do not disclose combination of  the plurality of rails is rotatably provided around a rotation axis extending along each of the rail members, such that at least one of the arm members is provided with a passage for the material to be deposited on a platform, and at least one of the arm members is provided with a transmission path for the energy beam emitted towards an object positioned on the platform.  The prior arts of record taking singly or in combination do not teach or suggest the above-stated 
 	Therefore, claims 1-3, 4-7 and 10-14 are now in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-270-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715